     Case 2:19-cv-01957-APG-BNW Document 17 Filed 02/23/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                               ***
4     JOSHUA JAMES,                                       Case No. 2:19-cv-01957-APG-BNW
5                                          Plaintiff,                     ORDER
6           v.
7     NAPH CARE INC. et al.,
8                                       Defendants.
9
10          This is an action on a civil rights complaint pursuant to 42 U.S.C. § 1983. Plaintiff

11   paid the full filing fee for a civil action. (ECF No. 1-2). The Court entered a screening

12   order on October 15, 2020. (ECF No. 11). The screening order imposed a 90-day stay

13   and the Court entered a subsequent order in which the parties were assigned to mediation

14   by a court-appointed mediator. (ECF Nos. 11, 14). The Office of the Attorney General

15   has filed a status report indicating that settlement has not been reached and informing

16   the Court of its intent to proceed with this action. (ECF No. 16).

17          IT IS THEREFORE ORDERED that:

18          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

19   a copy of Plaintiff’s complaint (ECF No. 1) on the Office of the Attorney General of the

20   State of Nevada, by adding the Attorney General of the State of Nevada to the docket

21   sheet. This does not indicate acceptance of service.

22          2.     Service must be perfected within ninety (90) days from the date of this order

23   pursuant to Fed. R. Civ. P. 4(m)

24          3.     Subject to the findings of the screening order (ECF No. 11), within twenty-

25   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

26   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

27   accepts service; (b) the names of the defendants for whom it does not accept service,

28   and (c) the names of the defendants for whom it is filing the last-known-address
     Case 2:19-cv-01957-APG-BNW Document 17 Filed 02/23/21 Page 2 of 3



1    information under seal. As to any of the named defendants for whom the Attorney
2    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
3    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
4    information. If the last known address of the defendant(s) is a post office box, the Attorney
5    General's Office shall attempt to obtain and provide the last known physical address(es).
6           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff
7    shall file a motion identifying the unserved defendant(s), requesting issuance of a
8    summons, and specifying a full name and address for the defendant(s).                For the
9    defendant(s) as to which the Attorney General has not provided last-known-address
10   information, Plaintiff shall provide the full name and address for the defendant(s).
11          5.     If the Attorney General accepts service of process for any named
12   defendant(s), such defendant(s) shall file and serve an answer or other response to the
13   complaint (ECF No. 1) within sixty (60) days from the date of this order.
14          6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been
15   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
16   document submitted for consideration by the Court. If Plaintiff electronically files a
17   document with the Court’s electronic-filing system, no certificate of service is required.
18   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff
19   mails the document to the Court, Plaintiff shall include with the original document
20   submitted for filing a certificate stating the date that a true and correct copy of the
21   document was mailed to the defendants or counsel for the defendants. If counsel has
22   entered a notice of appearance, Plaintiff shall direct service to the individual attorney
23   named in the notice of appearance, at the physical or electronic address stated therein.
24   The Court may disregard any document received by a district judge or magistrate judge
25   which has not been filed with the Clerk, and any document received by a district judge,
26   magistrate judge, or the Clerk which fails to include a certificate showing proper service
27   when required.
28   ///



                                                 -2-
     Case 2:19-cv-01957-APG-BNW Document 17 Filed 02/23/21 Page 3 of 3



1          7.    This case is no longer stayed.
2
3          DATED THIS 23rd day of February 2021.
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
